DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (US 2016/0046899 A1), herein referred to as Garnier, in view of Park et al. (KR 101043583 B1), herein referred to as Park (All citations to Park refer to the Espacenet Translation of this application, included in the Official Correspondence Set) and Csanyi et al. (US 2012/0156762 A1), herein referred to as Csanyi.
Regarding claim 1, Garnier teaches a reactor (10) including a tank (11) intended to contain a mass to be treated and at least one lighting and heating device (13) intended to promote the treatment of this mass (Abstract; Fig. 1; Fig. 2; Paragraph [0037]), wherein the lighting and heating device (13) comprises: a plate (14); and illumination means (13) for generating light radiation including an LED (Paragraph [0029]; Paragraph [0037]).
Garnier fails to explicitly teach an embodiment wherein the plate comprises a groove. Park, however, teaches a photobioreactor (100) with an internal light source (Paragraph [0001]), comprising a vessel (104) to contain cell culture medium, and a lighting device (122) comprising a plate (114) including at least one groove (118) 
Csanyi teaches that a bioreactor (Figure 3:14) comprising an illumination means (Figure 3:12) for generating light radiation.  The illumination means is in thermal contact with the interior of the bioreactor, so that the heat generated by the illumination means is transmitted to the biological material within the bioreactor.  This is taught in at least paragraphs [0028] and [0029] (“attaching the LEDs directly onto the surface of the bioreactor tubes minimizes the loss of light while maximizing heat transfer to the water through the glass” emphasis added).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier to include the groove taught by Park to integrally connect the LED board to the plate and provide sufficient light to the system (Park: Paragraph [0026]; Paragraph [0028]).  Park teaches that inserting LEDs into grooves formed within a support structure allows one to directly position the LEDs within the interior of a bioreactor, which enhances irradiation of the bioreactor interior.  The Park LED structure will inherently produce heat when activated, as it is well known that many illumination means produce heat during operation.  Csanyi is provided as evidence of this – i.e. Csanyi directly states that positioning an LED next to a bioreactor medium will “maximize heat transfer” to cells growing within the medium.



Regarding claim 7, Garnier, Park and Csanyi disclose the combination as described above.  Garnier further comprising an agitator (12) rotating about an axis Z to stir the mass to be treated, each lighting and heating device (13) being fastened to an inner face of the tank and extending in a plane oriented towards the axis of the agitator (12) to form a counter-blade (14) that allows preventing the formation of a vortex within the mass to be treated (Fig. 1; Fig. 2; Paragraph [0014]; Paragraph [0037]).

Regarding claim 8, Garnier, Park and Csanyi disclose the combination as described above.  The Garnier lighting and heating device (13) is arranged so that the heat dissipation allows increasing the temperature of the culture medium, facilitating the growth of the microorganisms (Paragraph [0029]; Paragraph [0037]).
Garnier does not explicitly teach an embodiment wherein the heat dissipation allows increasing the temperature of the culture medium by at least 2°C. However, Park teaches that heat is commonly used to inhibit the growth of microalgae (Paragraph [0007]). As a result, one having ordinary skill in the art would understand that the growth rate of microorganisms may be slowed when the temperature within the reactor becomes too high. As such, the heat dissipation within the system proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the heat dissipation within the system to fall In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.

Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier, Park and Csanyi as applied to claim 1, further in view of Licamele et al. (US 2013/0102076 A1), herein referred to as Licamele.
Regarding claim 2, Garnier teaches the reactor as previously described, but fails to teach an embodiment wherein the heating and lighting device comprises an electrically conductive cable or a blade. Park, however, teaches a photobioreactor (100) with an internal light source (Paragraph [0001]), wherein the heating and lighting device (122) receive power from the installation beam (110) (Paragraph [0029]), and further comprises at least one blade (126) transparent to light radiation extending over the plate to cover the groove (118) (Paragraph [0028]). Neither Garnier nor Park teach an embodiment comprising at least one electrically conductive cable to electrically connect the illumination means to a remote electrical power source, the cable extending along one of the side walls of the groove.
Licamele, however, teaches an apparatus for promoting the growth of an organism in a bioreactor (Abstract), wherein the heating and lighting device (215) comprises at least one electrically conductive cable (210) to electrically connect the illumination means (215) to electrically connect the illumination means to a remote 
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier to include the blade taught by Park to maintain a watertight state in the culture medium (Park: Paragraph [0028]). Further, it would have been obvious to modify the teachings of Garnier and Park to include the electrically conductive cable taught by Licamele to provide power to and control of the light source (Licamele: Paragraph [0057]).

Regarding claim 4, Garnier, Park, Csanyi and Licamele disclose the combination as described above.   Park additionally teaches at least one blade (126) transparent to light radiation extending over the plate to cover the groove (118) (Paragraph [0028]). Park fails to teach that the material constituting the blade is glass. Licamele, however, teaches the use of glass fibers to cover a luminescent material, which is contestant exposed to the culture liquid (Paragraph [0037]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier and Park to include the glass covering taught by Licamele, as glass is generally non-reactive, easier to clean than plastic, and will not inhibit the transmission of light therethrough (Licamele: Paragraph [0037]; Paragraph [0082]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use glass for the blade, as it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (MPEP 2144.07) for more details.

Regarding claim 5, Garnier, Park, Csanyi and Licamele disclose the combination as described above.  The illumination sources (13) have a plurality of sub-assemblies (Paragraph [0027]; sub-assemblies taught by Garnier are considered analogous to the signs taught by the Instant Application), but does not explicitly disclose whether the sub-assemblies are joined edge to edge so as to extend in the same plane to constitute the plate. Licamele, however, teaches an apparatus for promoting the growth of an organism in a bioreactor (Abstract), which comprises two substrates (1515) joined edge to edge joined by a fastener (1510) to constitute a plate (Fig. 15; Paragraph [0125]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier to include the connected substrates taught by Licamele to form the substrate into a shape suitable for the desired application or environment (Licamele: Paragraph [0125]).

Regarding claim 6, Garnier, Park, Csanyi and Licamele disclose the combination as described above.   The illumination means (13) of a sub-assembly of Garnier can be activated independently of the activation of the illumination means (13) of the other sub-assemblies (Paragraph [0027]).



Response to Arguments
In response to Applicant’s amendments filed 06 July 2021, the previous rejections under 35 U.S.C. 112 have been withdrawn.  

Applicant’s arguments filed 06 July 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejection have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Garnier with Park and Csanyi.

Conclusion
This is a non-final rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Neeb (US 20120129245) and Erb (US 20100267125) references teach the state of the art regarding bioreactors that comprise illumination means provided within grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799